ORDER
Respondent Pierce Butler Whites has not shown satisfactory cause for failure to meet the minimum Continuing Legal Education requirements pursuant to SCR 3.661(1) and (2) for the 1991-92 educational year. The Continuing Legal Education Commission of the Kentucky Bar Association has nevertheless agreed to granting respondent a hardship time extension pursuant to SCR 3.667(1) and, accordingly, 7.5 CLE credits earned by respondent on October 8, 1992, are applied retroactively to the requirements for the 1991-92 educational year. However, the remaining 7.5 CLE credits claimed for attendance on October 9, 1992, are disallowed because of unsatisfactory participation.
Consequently, respondent is hereby notified of his forthcoming suspension from the practice of law sixty (60) days from the date of this Order, pursuant to SCR 3.668(2), unless before that date he earns and certifies 7.5 additional CLE credits and otherwise complies with the requirements of SCR 3.667(2). Upon failure to timely comply with the terms of this order, respondent, Pierce Butler Whites, is suspended from the practice of law pursuant to SCR 3.668(2).
ENTERED: February 12, 1993.
/s/ Robert F. Stephens Chief Justice